DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is a notice of allowability in response to Remarks and Amendments filed on 7/6/2021 and a Terminal Declaimer approved on 7/6/2021.  Claim 1 is examined and allowed.


Response to Amendment
Receipt is acknowledged of applicant's amendment cancelled no claim filed on 7/6/2021. No Claims have been previously cancelled. No new claim was added. No claim was amended.   Claim 1 is examined and allowed.


Terminal Disclaimer
The terminal disclaimer filed 7/6/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on application numbers 14/247251, now Patent No. 10, 769, 668, has been reviewed and approved on 7/6/2021.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claim 1 is deemed to be allowed in light of the amendments and argument filed 7/6/2021, and the terminal disclaimer submitted approved on 7/6/2021.  


Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Applicant’s new claim 1 is deemed persuasive as the combination of elements, the claim as a whole, is a specify way of delivering real-time targeted advertising by integrating contact via media broadcasts which is meaningful, non-conventional, and is integrated into a practical application in computer implementation.  As such, the claim qualifies as eligible subject matter under 35 U.S.C. 101. 

After reviewing the Applicant’s disclosure as well as the amended claimed limitations that are included in the pending claim language, it is clear to the Examiner that the steps being performed go beyond the limitations and simple implementation of an abstract idea. The claimed invention integrates the judicial exception into a practical application. 

Applicant’s Specification [008, 010, 011] notes that the data processing system provide direct interaction capabilities without requiring them to locate or manually input contact information, or even without needing to operate interactive communication systems 

Therefore, based on these findings of fact, the Examiner understands the claimed subject matter to be patent eligible. The claimed subject matter satisfies the following improvements to the computer-related technology or to any other technology or technical field (see MPEP 2106.05(a)), and/or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).  As such, the claim qualifies as eligible subject matter under 35 U.S.C. 101.    

Additionally, upon further search, and for the reasons presented by Applicant, claim 1 is deemed to be allowable over the prior art of record.

The instant invention relates to interacting with a consumer through a media broadcast and capturing a consumer’s real-time product/service request and needs.

The closest prior art of record are cited or referenced because they are pertinent to applicant's disclosure: 
Schechinger et al. (US 2008/0066127), 
Hughes et al. (US 2012/0304207),
Bugenhagen (US 2010/0023959), 

Heath (US 2013/0073473),
Hueter et al.   (US 2009/0248496), and
Hill et al. (US 2010/0306249).

The Examiner notes that the closet prior art of Schechinger et al. (US 2008/0066127)      teaches a set-top box with some functionality similar to the claimed media player application.  Schechinger further teaches the use of a television set-top box that only receives information that is sent by a content provider, but Schechinger does not teach the use of a network-connected serve and an integrated communications server where claim 1 requires a consumer device that initiates a network connection to request data from a server.  Schechinger further mentions that such contact information could be stored using a third party service, however, did not suggest storing contact on the user's own device as recited in claim 1.  

Hughes et al. (US 2012/0304207), teaches tracking an  amount of consumption of an advertisement presented via set-top box associated with a user, and correlate the amount of consumption of the advertisement to a communication session initiated by the user in response to the presentation of the advertisement. The correlation is based on contact information included in the advertisement, and the contact information 
is utilized for establishment of the communication session. However, Hughes is silent about “request, receive, and store contact and preference information from a user in a data storage operating as a component of the consumer device”; and 


Bugenhagen (US 2010/0023959) teaches the use of a webserver by a content provider, the webserver being configured to present web content, however, Bugenhagen does nothing to teach the specific operations of presenting an interactive interface element on a consumer device, receive an interaction via the consumer device, or transmit a request to a contact center based on the received interaction. 

Additionally, the Examiner has conducted an NPL (Non-Patent Literature) search, and the other reference the Examiner considered is “"Community-based applications," by
E. Marilly, C. Senot, X. Andrieu, B. Boidart, A. Aghasaryan and A. Germaneau, in Bell Labs Technical Journal, vol. 15, no. 4, pp. 93-109, March 2011, doi: 10.1002/bltj.20474.

The NPL describes illustrates the deployment of the WellCom service in a home environment. The mobile terminal is connected to the local STB via a residential hotspot using Bluetooth or Wi-Fi. The STB recognizes mobile terminal proximity by using contactless technologies (NFC) to detect, authenticate, and set up user connections automatically. WellCom users are identified by means of their mobile phones. Set-top boxes relay community related messages to a set of servers charged with managing 
However it fails to disclose and/or suggest the possible allowable subject matter of the claimed invention. 

None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious all features of claim 1 of the present application to one of ordinary skill in the art at or before the time it was filed. 

None of the prior art of record remedies the deficiencies found in the prior art noted above. Wherein the novelty is not in one limitation but rather in the combination of all limitations. Neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art, provide any reasonable rational to combine prior art teaching. When taken as a whole, the claims are not rendered obvious as the available prior art does not suggest or otherwise render obvious the noted features, nor does the available art suggest or otherwise render obvious further modification of the evidence at hand. Such modifications would require substantial reconstruction relying solely on improper hindsight bias, and thus would not be obvious.

As such, Claim 1 is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 


					Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm.  Fax is 571-270-6489.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas, can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 


/SUN M LI/Primary Examiner, Art Unit 3681